

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 67

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Coleman submitted

			 the following concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Urging Japan to honor its commitments under

		  the 1986 Market-Oriented Sector-Selective (MOSS) Agreement on Medical Equipment

		  and Pharmaceuticals, and for other purposes.

	

	

		Whereas the revolution in medical technology has improved

			 our ability to respond to emerging threats and prevent, identify, treat, and

			 cure a broad range of diseases and disabilities, and has the proven potential

			 to bring even more valuable advances in the future;

		Whereas medical technology has driven dramatic

			 productivity gains for the benefit of patients, providers, employers, and our

			 economy;

		Whereas investment from the United States medical

			 technology industry produces the majority of the $220,000,000,000 global

			 business in development of medical devices, diagnostic products, and medical

			 information systems, allowing patients to lead longer, healthier, and more

			 productive lives;

		Whereas the United States medical technology industry

			 supports almost 350,000 Americans in high-value jobs located in every State,

			 and was historically a key industry, as it was a net contributor to the United

			 States balance of trade with Japan, which was a trade surplus of over

			 $7,000,000,000 in 2001, and continued to be a surplus until 2005, when the

			 trade balance became a trade deficit of $1,300,000,000, due in part to changes

			 in the policies of Japan that impact medical devices;

		Whereas Japan is one of the most important trading

			 partners of the United States;

		Whereas United States products account for roughly

			 1/2 of the global market, but garner only a

			 1/4 share of Japan’s market;

		Whereas Japan has made little progress in implementing its

			 commitments to cut product review times and improve their reimbursement system

			 in bilateral consultations on policy changes under the Market-Oriented

			 Sector-Selective (MOSS) Agreement on Medical Equipment and Pharmaceuticals,

			 signed on January 9, 1986, between the United States and Japan;

		Whereas, although regulatory reviews in Japan remain among

			 the lengthiest in the world and Japan needs to accelerate patient access to

			 safe and beneficial medical technologies, recently adopted measures actually

			 increase regulatory burdens on manufacturers and delay access without enhancing

			 patient safety;

		Whereas the general cost of doing business in Japan is the

			 highest in the world and is driven significantly higher by certain factors in

			 the medical technology sector, and inefficiencies in Japanese distribution

			 networks and hospital payment systems and unique regulatory burdens drive up

			 the cost of bringing innovations to Japanese consumers and impede patient

			 access to life-saving and life-enhancing medical technologies;

		Whereas artificial government price caps such as the

			 foreign average price policy adopted by the Government of Japan in 2002

			 restrict patient access and fail to recognize the value of innovation;

		Whereas less than 1/10 of 1 percent

			 of the tens of thousands of medical technologies introduced in Japan in the

			 last 10 years received new product pricing;

		Whereas the Government of Japan has adopted artificial

			 price caps that are targeted toward technologies predominately marketed by

			 companies from the United States and is considering further cuts to these

			 products; and

		Whereas these discriminatory pricing policies will allow

			 the Japanese Government to take advantage of research and development from the

			 United States: Now, therefore, be it

		

	

		That Congress—

			(1)urges Japan to

			 honor its commitments under the Market-Oriented Sector-Selective (MOSS)

			 Agreement on Medical Equipment and Pharmaceuticals, signed on January 9, 1986,

			 between the United States and Japan (in this resolution referred to as the

			 MOSS Agreement), by—

				(A)reducing

			 regulatory barriers to the approval and adoption of new medical technologies;

			 and

				(B)meeting or

			 exceeding agency performance goals for premarket approvals and adopting an

			 appropriate, risk-based postmarket system consistent with globally accepted

			 practices;

				(2)urges Japan to

			 honor its commitments under the MOSS Agreement to improve the reimbursement

			 environment for medical technologies by actively promoting pricing policies

			 that encourage innovation for the benefit of Japanese patients and the Japanese

			 economy and eliminating reimbursement policies based on inappropriate

			 comparisons to markets outside Japan; and

			(3)urges Japan to

			 honor its commitments under the MOSS Agreement by—

				(A)implementing fair

			 and open processes and rules that do not disproportionately harm medical

			 technology products from the United States; and

				(B)providing

			 opportunities for consultation with trading partners.

				

